Title: Abigail Adams to John Adams, 8 February 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy Febry 8th 1794
          
          I was very sorry to learn by your last Letters that you had little hopes of getting home till May. there are so many new Arrangments to make upon our places that I really feel unequal to the Task, but if it must be so, I will do the best I can according to my ability, and if I fail in the execution, you must at least allow for the intention. I would wish you to think what you would have done upon the several Farm’s: Humphries is gone into the Country, and I doubt very much, whether Porter will not be so quidling that I shall not be able to agree with him. his woman is so weakly, and Maids are so nice now, that they cannot drive a Cow to pasture, &c I mentiond to you in a Former Letter that I had offers of several persons, and I have seen the Son, & daughter, of the Richards Family, and told them my Terms. they have them under consideration; I have inquired their Characters of Dr Tufts and he apprves of them. he thinks I could not do better. they are an able Family and have been used to a dairy upon a large scale. the young Man is a Shoe Maker, but would like to let himself for 6 or 8 months the rest of his Time he would work at his trade. what his terms would be he could not tell, yet. Shaw came down last week to let me know that he and Alice had a mind to come and live upon one of the places. I told him my terms, not quite so liberal as those you agreed to Porter, and he will come if we chuse. he brought with him a Man by the Name of Joy, a smart looking man who wanted to go upon a place, whose wife Shaw Says, made 9 hundred weight of Cheese last year from six cows— as I considerd one of the places engaged to Porter, I did not converse with him only as I told shaw that he might mention the Terms to him. I am determind however that Porter shall give me his answer in the course of a few Days— Thayer removed this week, and shaw would come by the first of March. Faxon does not go of till sometime in

April which will be inconvenient on some accounts, as the Team would be useful to us for much business before that time. I had thoughts of letting shaw; if you approve come into Thayers House by the first of March, and as he will not have any stock to look after, to employ him here to Tar trees, and in such other business as we have to do, or I will put him off till the first of April if you think best. if we keep a dairy only upon Thayers place, it will be best to place the Family there, who are the most accustomed to a large dairy and will not think much of the work. if we divide and keep a dairy upon both places; Shaw may be fixt at either place, as he is now a good deal used to a Team. if you thought it best not to commit either place to Shaw, he would like to come down, and take part of the H[ouse] in which Faxon, is & let himself here by the Year upon this place to work occasionally upon either. I wish you to consider of all these matters here is Arnold and Copland, as jealous of each other as two ministers of State, each of them eager to be employd and watching the motions of each other. I have not had much occasion for either, but that their Rivalry might not be too great, have employd them alternatly. if Young Stock is to be purchased what Month will it be best to Send out for it? if cows the beginning of April will be the best season Dr Tufts gave 18 dollors last week for a cow to calf in March
          do you propose to sow grass-seed with the Barley? and what kind suppose I could get it. I purchasd Thayer Cheese press—other things he took with him.
          Cheeseman is in South Carolina instead of Boston. he has just escaped with his Life sufferd every thing both he his mate, and a Boy were washd over board. they recoverd the captain and mate, but lost the Boy. I fear your Trunk will be in bad plight if you ever get it. he lost every article of, of deck
          I wish my dear Friend I could tell you that our parent was essentially better, but that would be flattering you further than I dare. her strength daily declines. her coughs is in some measure relieved. she does not suffer pain but I do not think she will ever go abroad again she may continue in this way, for some weeks, and she may sink in less than one I know you would not permit your Brother were you here to be at expences which sickness necessarily occasions in a Family, such as an extra fire, Candle Light, and other necessaries— I have attended to these things as well as to every comfort she May want, and would as far as in me lies, that she should not feel the want of an own daughter who has so well deserved from all her

children. her Granddaughters are very attentive and good I have been with her every day when I have been well enough to go out, and shall so long as her Life is spaired. I am however fearfull of this Month on my own account, as two years it has been very unfortunate to me adieu I am just going to your Brothers. col Thayer departed this Life yesterday. Mrs Brisler and child are well, but mrs Feild is very dangerously sick— I am my dear Friends / most affectionatly yours
          
            A Adams
          
        